Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 1 of 25 PageID #: 1196




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              WESTERN DIVISION


UNITED STATES OF AMERICA,                             CR. 18-50058-JLV

                     Plaintiff,
                                                            ORDER
    vs.

DUSTIN ECK,

                     Defendant.


                                  INTRODUCTION

      Defendant Dustin Eck, appearing pro se, filed a motion for

compassionate release. (Dockets 77-78 & 78-1). Pursuant to the May 1, 2020,

Standing Order 20-06, the Federal Public Defender for the Districts of South

Dakota and North Dakota (“FPD”) and the United States Attorney for the

District of South Dakota filed records, submissions and briefing on Mr. Eck’s

motion. (Dockets 80-81, 85 & 89). For the reasons stated below, defendant’s

motion is granted.

                             STANDING ORDER 20-06

      Standing Order 20-06,1 captioned “Establishing a Procedure for

Compassionate Release Motions Under the First Step Act,” put in place “a

procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of

the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1). Under


      1See  https://www.sdd.uscourts.gov/so2006 (“SO 20-06”). SO 20-06 was
amended on October 21, 2020, after this case was ripe for resolution. See
https://www.sdd.uscourts.gov/socraa. The amendments have no impact on
the court’s analysis of this case.
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 2 of 25 PageID #: 1197




the order, the FPD is automatically “appointed to represent all defendants in

criminal cases: (a) who previously were determined to be entitled to

appointment of counsel or who are now indigent; and (b) who may be eligible to

seek compassionate release under the First Step Act.” Id. ¶ 1. The initial step

for the FPD is to

      communicate a recommendation to inmates interested in
      compassionate release that they immediately submit requests for
      compassionate release to the warden of the facility in which they are
      detained, if they have not done so already. These communications
      will include the recommendation that the prisoner describe their
      proposed release plan.

Id. ¶ 2.

      By the standing order, “within two business days of filing all motions for

compassionate release[,]” the FPD and the United States Attorney for the

District of South Dakota are “to place [the defendant] into one of four

categories[.]” Id. at p. 2 ¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized COVID-
            19 risk factors in the inmate’s medical history; and/or (iii)
            imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.

                                        2
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 3 of 25 PageID #: 1198




Id. The FPD and U.S. Attorney are to “immediately report the categorization

. . . to the Clerk of Court and the Probation Office.” Id. The standing order

contains provisions for sharing of critical information among the FPD, U.S.

Attorney, Probation Office and court. Id. ¶ 5. The priority of briefing is set

according to the different categories of assignment of a defendant. Id. ¶¶ 6-8.

                           FACTUAL BACKGROUND

      On July 2, 2019, defendant Dustin Eck was sentenced to 108 months in

custody for conspiracy to distribute a controlled substance, methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) and 846. (Docket 65). This

sentence was at the bottom of the applicable United States Sentencing

Guidelines (“U.S.S.G.”) range, which was 108 to 135 months based on a total

offense level of 29 and the defendant’s criminal history category of III. (Docket

65-1). The court later reduced Mr. Eck’s sentence to 48 months.

      Mr. Eck is currently an inmate at FCI Mendota in California. (Docket 80

at p. 319). The parties agree and the Bureau of Prisons (BOP) Inmate Locator

confirms Mr. Eck has a scheduled release date of July 16, 2022. (Dockets 82

at p. 1; 86 at p. 1; and https://www.bop.gov/inmateloc/ (last accessed Nov. 3,

2020). As of this date, Mr. Eck has served about 40.8 percent of his full term

of incarceration, and under his current status in the BOP, his home detention

eligibility date is February 21, 2022. (Docket 80 at p. 319). Mr. Eck is 36

years old. (Docket 82 at p. 1).



                                        3
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 4 of 25 PageID #: 1199




      Mr. Eck’s pro se motion seeks compassionate release on the basis of

extraordinary and compelling reasons in light of his personal health during the

COVID-19 pandemic. (Docket 78). Mr. Eck’s current health conditions most

relevant to his motion for compassionate release are:

      •   Type 2 diabetes mellitus with neuropathy. (Docket 80 at
          pp. 314-15);

      •   Hyperlipidemia. Id.;

      •   Essential (primary) hypertension. Id.;

      •   Allergic rhinitis. Id.; and

      •   Asthma. Id.

The ongoing nature and severity of these conditions are reaffirmed throughout

Mr. Eck’s medical records. See Dockets 80-81 & 89. Mr. Eck’s medical

records also disclose he suffers from various mood and substance use

disorders and physical ailments, such as chronic lower back pain from an

injury that required multiple surgeries. See id.

      Within the past several months, Mr. Eck’s diabetes and associated

neuropathy have worsened, requiring him to work with his doctors to adjust

his treatment regimen. See Docket 82 at p. 8. Just over a year ago, an A1C

test revealed Mr. Eck’s blood sugar was just slightly above the threshold level

indicative of diabetes. See Docket 80 at p. 287 (showing an A1C reading of 6.5

and noting a result over 6.4 indicates a person is diabetic). Mr. Eck was tested

again on two occasions this past summer in June and July, and by that time


                                        4
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 5 of 25 PageID #: 1200




his levels had risen to 10.2 and 8.2 respectively. Id. at pp. 182, 186. Around

that same time, Mr. Eck reported to his doctor that his “neuropathy is getting

worse,” describing the pain in his feet and lower legs as like “[p]ins and

[n]eedles” and stating he “couldn’t feel his right toes as much.” Id. at pp. 6-7.

He also reported issues with his digestive system, another symptom of diabetic

neuropathy, and requested related follow up care. Id. at p. 6; https://www.

mayoclinic.org/diseases-conditions/diabetic-neuropathy/symptoms-causes/

syc-20371580. Just a couple months earlier in May 2020, Mr. Eck had

sustained a wound that his doctor reported was “slow healing”—a common

sign someone has high blood sugar and diabetes. Id. at p. 47, 148.

      In August, in response to Mr. Eck’s worsening condition in the preceding

months, his doctors changed his medication regimen and ordered that he

receive weekly blood sugar tests in order to more effectively manage his

diabetes. Id. at pp. 1-3. In September, doctors augmented Mr. Eck’s

medication regimen for his diabetes again, ordering nightly insulin injections.

See Docket 89 at p. 14. Mr. Eck’s current prescriptions include medications

for asthma, hypertension, hyperlipidemia, allergic rhinitis, anxiety disorder and

chronic back pain, in addition to those for his diabetes. (Docket 80 at pp. 1-3).

Time will tell whether his current medications will stabilize his blood sugar

levels and reduce his diabetic neuropathy.

      Unfortunately, implementation of Mr. Eck’s new medication regimen has

created new barriers to his ability to successfully manage his diabetes and

                                        5
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 6 of 25 PageID #: 1201




other health conditions while incarcerated. Mr. Eck reports his “living

situation has deteriorated” even since doctors ordered the latest changes in

September. (Docket 92 at p. 1). He explains, “[b]ecause FCI Mendota cannot

accommodate insulin injections in the regular housing area, [he] had to be

transferred to the Special Housing Unit (SHU) . . . . [and] has been there ever

since.” Id. at pp. 1-2. He is “worse off in many ways” in the SHU than he was

in FCI Mendota’s regular housing unit because the heightened measures of

confinement and restrictions on commissary in the SHU restrict his ability to

get sufficient exercise and prevent him from keeping “a range of foods in his

cell to treat any low blood sugar spells . . . and control his diet,” both “key

components for managing diabetes, obesity [and] hypertension.” Id. at p. 2-3.

Mr. Eck expects to be in the SHU at FCI Mendota “until he can be transferred

to a facility that provides a higher level of medical care and can provide insulin

to inmates living in a regular housing unit,” but that will not happen until

COVID-19 related transfer restrictions are lifted or loosened. Id. at p. 3.

      Addressing the 18 U.S.C. § 3553(a) factors, Mr. Eck emphasizes his

“limited criminal history,” noting that “[a]ll of his prior convictions were at least

five years before the present case.” (Docket 82 at p. 14). He “has not ha[d] any

disciplinary violations in custody.” Id. (citing Docket 80 at p. 316). During his

time in prison, he has “taken dozens of continuing education courses.” Id.

(citing Dockets 80 at p. 317 (continuing education transcript) & 78-1 at pp. 4-6

(certificates of completion from Turning Point Program)). “In light of his limited

                                          6
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 7 of 25 PageID #: 1202




criminal history and exemplary prison record,” Mr. Eck contends he “would not

pose a danger to the community if released.” Id. Imposing home confinement

as a condition of supervised release would, he argues, constitute a “significant

deprivation of liberty and a serious consequence[] for [his] conduct giving rise

to this case,” ensuring that his “sentence of time served would be sufficient,

but not greater than necessary to accomplish the goals of federal sentencing.”

Id.

      Mr. Eck represents that he has a “safe, stable, and supportive

environment to return to when he is released.” Id. at p. 15. He will live with

his mother in her home in Johnstown, Colorado, and will work as a caretaker

for his elderly and chronically ill grandfather who lives nearby. See id.; Docket

78-1 at pp. 1-3. His grandfather, mother and father will support him during

his transition back into society post-incarceration. (Docket 78-1 at pp. 1-3).

                         MR. ECK’S CLASSIFICATION

      On August 14, 2020, the FPD and the U.S. Attorney filed a notice of

categorization of compassionate release motion. (Docket 79). They jointly

“agree [Mr. Eck’s] case should be categorized as an Intermediate Priority case.”

Id.

                                   ANALYSIS

      Section 3582(c) permits the district court to consider a prisoner’s request

for compassionate release after he exhausts the administrative remedies

mandated by the statute.

                                        7
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 8 of 25 PageID #: 1203




      [T]he court . . . upon motion of the defendant after the defendant
      has fully exhausted all administrative rights to appeal a failure of
      the Bureau of Prisons to bring a motion on the defendant’s behalf or
      the lapse of 30 days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may reduce the term
      of imprisonment (and may impose a term of probation or supervised
      release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that . . . extraordinary and compelling reasons
      warrant such a reduction . . . and that such a reduction is consistent
      with the applicable policy statements issued by the Sentencing
      Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i).

      The court finds Mr. Eck exhausted the administrative procedure

provision contemplated by § 3582(c)(1)(A). On May 29, 2020, Mr. Eck made a

request to Warden C. Lepe at FCI Mendota to grant him compassionate release

pursuant to 18 U.S.C. § 3582(c)(1) based on his preexisting medical conditions,

which put him at “high risk of complications from COVID-19,” should he

contract the virus. (Docket 80 at p. 324). Warden Lepe denied Mr. Eck’s

request on June 3, 2020. Id. at p. 325. The warden’s decision was based on

the standard for “extraordinary or compelling reasons” delineated in “Program

Statement No. 5050.50, Compassionate Release/Reduction in Sentence:

Procedures for Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g)[.]” Id.

The factors in Program Statement 5050.50 are the same as those in the United

States Sentencing Guidelines (“U.S.S.G.”). Compare Docket 80 at p. 325 and

U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) (U.S.S.G. 2018). However, the court’s

consideration of extraordinary and compelling reasons under 18 U.S.C.


                                        8
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 9 of 25 PageID #: 1204




§ 3582(c)(1)(A)(i) is not tied to U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) or the COVID-

19 home confinement provisions of the CARES Act, Pub. L. No. 116-136,

Section 12003(b)(2).

        “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, No. 20-6821, 2020 WL 7050097, at *3 (4th Cir. Dec. 2, 2020). That

task was left to the United States Sentencing Commission. “[I]n promulgating

general policy statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) . . . [the Sentencing Commission] shall describe what

should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.”

28 U.S.C. § 994(t).

        Prior to the First Step Act, the Sentencing Commission established four

categories for “extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples.” 28 U.S.C.

§ 994(t). Those categories generally focus on the defendant’s age, medical

condition, family situation and any other reasons the BOP deems to be

extraordinary and compelling. U.S.S.G. § 1B1.13 cmt. n.1. The four categories

have not been updated since December 2018 when the First Step Act became

law.2


        2TheUnited States Sentencing Commission lacks a quorum and
“currently has only two voting members, two shy of the four it needs to amend
the [U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24 (W.D.N.Y.
2020) (references omitted).
                                       9
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 10 of 25 PageID #: 1205




      The United States Courts of Appeals for the Second, Fourth, Sixth and

Seventh Circuits have addressed the court’s authority under the First Step

Act.3 See United States v. Brooker, 976 F.3d 228 (2d. Cir. 2020); McCoy, 2020

WL 7050097; United States v. Jones, No. 20-3701, 2020 WL 6817488 (6th Cir.

Nov. 20, 2020); and United States v. Gunn, Case No. 20-1959, 2020 WL

6813995 (7th Cir. Nov. 20, 2020).

      The Second Circuit identified the question at the heart of these cases,

which is “whether the First Step Act allows courts independently to determine

what reasons, for purposes of compassionate release, are ‘extraordinary and

compelling,’ or whether that power remains exclusively with the BOP Director

as stated in Application Note 1(D).” Brooker, 976 F.3d at 234. The Second

Circuit concluded “that, despite Application Note 1(D), the First Step Act freed

district courts to exercise their discretion in determining what are

extraordinary circumstances.” Id. The court held the language of U.S.S.G.

§ 1B1.13 “is clearly outdated and cannot be fully applicable.” Id. at 235.

“[T]he First Step Act freed district courts to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring

before them in motions for compassionate release. Neither Application Note

1(D), nor anything else in the now-outdated version of Guideline § 1B1.13,



      3The United States Court of Appeals for the Eighth Circuit had two clear
opportunities to address this issue but declined to do so. United States v.
Rodd, 966 F.3d 740 (8th Cir. July 16, 2020) and United States v. Loggins, Jr.,
966 F.3d 891 (8th Cir. July 31, 2020).
                                       10
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 11 of 25 PageID #: 1206




limits the district court’s discretion.” Id. at 237; see also Gunn, 2020 WL

6813995, at *2 (agreeing with the Second Circuit that the Guidelines Manual

“does not curtail a district judge’s discretion”); Jones, 2020 WL 6817488, at *9

(“In cases where incarcerated persons file motions for compassionate release,

federal judges . . . have full discretion to define ‘extraordinary and compelling’

without consulting the policy statement § 1B1.13.”); McCoy, 2020 WL

7050097, at *8 (“As of now, there is no Sentencing Commission policy

statement ‘applicable’ to the defendants’ compassionate-release motions, which

means that district courts need not conform, under § 3582(c)(1)(A)’s

consistency requirement, to § 1B1.13 in determining whether there exist

‘extraordinary and compelling reasons’ for a sentence reduction.”).

       The court retains its independent authority “to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring

before [the court] in motions for compassionate release.” Brooker, 976 F.3d at

237. See also McCoy, 2020 WL 7050097, at *9 (same); Jones, 2020 WL

6817488, at *9 (same); Gunn, 2020 WL 6813995, at *2 (same). The purpose of

the First Step Act was to expand the availability of compassionate release

based on judicial findings of extraordinary and compelling reasons without

being restricted to those categories identified by the Sentencing Commission or

the rationale used by the BOP before the passage of the First Step Act.

      Mr. Eck argues he meets the criteria of U.S.S.G. § 1B1.13, application

notes 1(A)(ii) and 1(D). (Docket 82 at pp. 3-12, 12-14). He submits that “his

                                        11
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 12 of 25 PageID #: 1207




underlying health conditions, especially his Type 2 diabetes, hypertension,

asthma, and obesity, increase his risk of developing serious complications from

COVID-19.” Id. at p. 3. The conditions of his incarceration prevent Mr. Eck

from taking the “self-protective measures the general public can take,” like

socially distancing and implementing other heightened precautions

recommended by the CDC related to sanitation and avoiding close contact with

others, especially when spending time in enclosed or shared spaces. Id. at

p. 11; see https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/

prevention.html (last updated Oct. 28, 2020). Mr. Eck is currently housed in

the SHU at FCI Mendota because the facility “cannot accommodate insulin

injections in the regular housing area.” (Docket 92 at pp. 1-2). In the SHU, he

is “confined in his cell with his cellmate for 24 hours a day.” Id. at p. 2. He

receives “all of [his] meals and ha[s] a toilet and a shower in [his] cell.” Id.

Recently, recreation time for inmates in the SHU has been significantly

restricted, and at times even eliminated, due to dangerous air quality caused

by wildfires in the region. Id. “[I]nmates in the SHU are not allowed to order

commissary, so [Mr.] Eck cannot keep a range of foods in his cell to treat any

low blood sugar spells.” Id. In sum, Mr. Eck was transferred to the SHU

because it is the only housing unit at FCI Mendota where the facility is capable

of providing him with the daily medical care he needs to treat his diabetes, but

his transfer has come with significant tradeoffs. “[C]onfinement in the SHU



                                         12
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 13 of 25 PageID #: 1208




has cut off his ability to exercise and control his diet, both key components for

managing diabetes, obesity, [and] hypertension.” Id. at pp. 2-3.

      The government acknowledges Mr. Eck’s chronic health conditions

constitute extraordinary and compelling reasons permitting a sentence

reduction in the face of the COVID-19 pandemic, stating:

      [D]uring the current COVID-19 pandemic, an inmate who presents
      one of the risk factors on the . . . CDC list, as confirmed by medical
      records, and who is not expected to recover from that condition,
      presents an extraordinary and compelling reason allowing
      compassionate release under the statute and guideline policy
      statement, even if that condition in ordinary times would not allow
      compassionate release. This condition presents “a serious physical
      or medical condition . . . that substantially diminishes the ability of
      the defendant to provide self-care within the environment of a
      correctional facility and from which he or she is not expected to
      recover,” U.S.S.G. § 1B1.13 cmt. n. 1(A)(ii)(I), in that the inmate’s
      ability to provide self-care against serious injury or death as a result
      of COVID-19 is substantially diminished, within the environment of
      a correctional facility, by the chronic condition itself. The medical
      records currently before the Court establish that [Mr.] Eck has a
      current diagnosis of type 2 diabetes mellitus, so the extraordinary
      and compelling standard is met.

(Docket 86 at p. 11). Despite this acknowledgement, the government asserts

Mr. Eck’s “medical records, themselves, do not support that [Mr. Eck] is unable

to provide self-care” and notes the “Bureau of Prisons has made significant

changes to its operations” in response to the pandemic. Id. at pp. 10-11.

      The government asserts Mr. Eck’s “medical diagnosis is not the sole

consideration,” and that a sentence “reduction [must be] consistent with

applicable policy statements issued by the Sentencing Commission”—namely,



                                        13
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 14 of 25 PageID #: 1209




the factors in 18 U.S.C. § 3553(a). Id. at p. 19. The government contends

consideration of the 3553(a) factors weighs against Mr. Eck’s release. Id.

      First, the government argues Mr. Eck is a danger to the community

because of his “history of continued narcotics activity,” which has included

buying, transporting, selling, distributing and using methamphetamine. Id. at

p. 21. As further indication of Mr. Eck’s alleged dangerousness, the

government points to Mr. Eck’s possession of a loaded firearm during the traffic

stop where law enforcement found methamphetamine in Mr. Eck’s vehicle,

leading to the instant case. Id. It also notes Mr. Eck’s criminal history, which

“includes convictions for domestic battery, battery, and violating a protective

order.” Id.

      Second, the government submits the crime for which Mr. Eck was

convicted is “serious, and he has only served approximately 37% of his

sentence,” as of the date he filed his motion for compassionate release. Id. In

its view, a reduced sentence “would not be a deterrent” to Mr. Eck from

engaging in similar criminal behavior again in the future, and it would create a

“disparity in sentencing” if Mr. Eck serves “far less than [his originally] imposed

sentence while others similarly situated remain imprisoned.” Id. at pp. 21-22.

      Finally, the government asks that if the court grants Mr. Eck’s motion for

compassionate release, it “substitute a term of probation or supervised release

with a condition of home confinement for the duration of [Mr. Eck’s] current

sentence of imprisonment” rather than releasing Mr. Eck outright. Id. at

                                        14
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 15 of 25 PageID #: 1210




pp. 22-23. It also asks that “any order provide release only after [Mr. Eck’s]

release and travel plans are in place, and [for the court to] set any release 14

days from the date of its order to accommodate BOP’s ability to quarantine [Mr.

Eck] prior to his release to protect the community from potential further

spread.” Id. at p. 23.

      In reply, Mr. Eck argues he has shown extraordinary and compelling

reasons warranting compassionate release under U.S.S.G. § 1B1.13,

application note 1(A)(ii) based on his Type 2 diabetes and—if his BMI is the

same as or higher than it was the last time his height and weight were

measured—obesity. (Docket 92 at pp. 3-4). Mr. Eck asserts his hypertension

and asthma are additional extraordinary and compelling reasons for his release

under U.S.S.G. § 1B1.13, application note 1(D). Id. at pp. 4-6. Regarding the

3553(a) factors, Mr. Eck maintains he is not a danger to the community, citing

the facts that this is his first felony offense, there is no evidence he engaged in

“fighting, threatening, or violent behavior on pretrial supervision” and he has

an “exemplary prison record” with “no disciplinary violations.” Id. at p. 7. He

argues “home confinement as an additional condition of supervision” would

assuage outstanding government concerns about any public safety risk he

might pose. Id. Mr. Eck acknowledges he has served only “37 percent of his

full term and 43.5 percent of his statutory term” of incarceration as of the date

he filed for compassionate release, but he points out he will be “eligible for

home detention on February 21, 2022[,]” and that “many courts have granted

                                        15
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 16 of 25 PageID #: 1211




compassionate release far earlier in the defendant’s sentence.” Id. at pp. 7-8.

Mr. Eck asserts the COVID-19 pandemic puts him “at risk of [his] long, but

survivable, sentence[] becoming [a death] sentence” and “changes the

sentencing calculation in this case.” Id. at 8.

      The court finds Mr. Eck met his burden of proof and presents

extraordinary and compelling reasons warranting a sentence reduction under

§ 3582(c)(1)(A)(i).

      FCI Mendota currently has eight confirmed active cases of COVID-19

among inmates and seven confirmed active cases among staff. https://www.

bop.gov/coronavirus/ (last visited Dec. 16, 2020). Among the 955 inmates,

however, only 409 have been tested for the virus. Id. Of those, 68 have tested

positive. Id. The facility reports 11 pending COVID-19 tests. Id.

      The Centers for Disease Control and Prevention (CDC) identified factors

that increase community spread of COVID-19 and individual risk, including

crowded situations, enclosed spaces and close or physical contact among

people, especially for longer durations. https://www.cdc.gov/coronavirus/

2019-ncov/need-extra-precautions/people-with-medical-conditions.html?

CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

ncov%2Fcovid-data%2Finvestigations-discovery%2Fhospitalization-underlying-

medical-conditions.html (last updated Nov. 2, 2020). Despite BOP’s conditions

of modified operations implemented to slow the spread of COVID-19 in prisons,

the practical reality is that many of the factors increasing community spread

                                        16
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 17 of 25 PageID #: 1212




and individual risk of exposure to the virus are simply unavoidable in a prison

setting. See https://www.bop.gov/coronavirus/covid19_status.jsp (last

updated Oct. 8, 2020). This is true for Mr. Eck in FCI Mendota, where

currently he is housed in the SHU because of the facility’s inability to meet his

medical treatment needs in the regular housing unit. (Docket 92 at pp. 1-3).

In the SHU, he is confined for 24 hours a day in his cell, which he shares with

another inmate. Id. at p. 2. He and his cellmate share a toilet and shower. Id.

His ability to leave his cell to exercise outside—something that is crucially

important for managing his severe health challenges—has been significantly

restricted in recent months as the combination of the COVID-19 pandemic and

historic wildfires on the West Coast has forced FCI Mendota to alter its regular

operations. Id. at pp. 2-3.

      Mr. Eck’s condition has worsened in recent months, and he cannot be

transferred to another facility that is capable of providing superior medical care

until BOP lifts or loosens its COVID-related restrictions on transfers. Id. at

p. 3. “BOP facilities are classified by ‘Care Level’ based on the local BOP health

care workforce and the range of available community-based services.” https://

www.bop.gov/resources/pdfs/legal_guide_march_2019.pdf at p. 27. Every

inmate is also assigned a medical Care Level. Id. Now that Mr. Eck requires

daily insulin injections to treat his diabetes, as well as a host of other

medications to manage that condition and others, he is likely at least a Care

Level 2. Id. (noting Care Level 2 inmates are those with conditions such as

                                         17
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 18 of 25 PageID #: 1213




“medication-controlled diabetes” or who are “stable outpatients, requiring at

least quarterly clinician evaluation”). FCI Mendota is designated a Care Level 1

facility, the lowest of four levels. https://www.prisonerresource.com/federal-

prisons/fci-mendota/. It is clear FCI Mendota is not equipped to manage the

medical care of individuals like Mr. Eck who have significant health challenges.

It is less clear when the conditions of this pandemic will subside and allow for

Mr. Eck’s transfer to another BOP facility or how Mr. Eck would fare in FCI

Mendota’s SHU until that time.

      The risk of exposure to COVID-19 is most concerning for individuals who

have certain medical conditions which make them more likely to experience

severe illness should they contract the virus. Mr. Eck is among this at-risk

population. The CDC has so far identified ten underlying medical conditions

that it has found put “[a]dults of any age . . . at increased risk of severe illness

from the virus that causes COVID-19.” https://www.cdc.gov/coronavirus

/2019-ncov/need-extra-precautions/people-with-medical-conditions.html?

CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

ncov%2Fcovid-data%2Finvestigations-discovery%2Fhospitalization-underlying-

medical-conditions.html (last updated Nov. 2, 2020). Mr. Eck has at least one,

and possibly two, of these conditions. He is diagnosed with type 2 diabetes

mellitus. (Docket 80 at p. 314). And while Mr. Eck does not have an official

diagnosis of obesity, his medical records from the last time his height and



                                         18
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 19 of 25 PageID #: 1214




weight were measured indicate he had a Body Mass Index (BMI) of just over 30,

which would qualify him as obese under the CDC definition. Id. at p. 233.

      The CDC has also found “adults of any age” with any of another dozen

conditions “might be at an increased risk for severe illness” if they contract

COVID-19. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html?CDC_AA_refVal=https

%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fcovid-data%2

Finvestigations-discovery%2Fhospitalization-underlying-medical-conditions.

html (last updated Nov. 2, 2020). Mr. Eck has at least one of these

conditions—hypertension—and possibly two, if his BMI is lower than it was

when his height and weight were last measured but is still anywhere between

the range of 25 and 30, which the CDC considers overweight. Id.

      The CDC also includes moderate to severe asthma in its list of conditions

that “might” put people at an increased risk for severe illness if they contract

COVID-19. Id. Mr. Eck is diagnosed with asthma; however, his condition may

not currently qualify as moderate or severe. The National Asthma Education

and Prevention Program identifies the two classifications of asthma of concern

to the CDC.

      Moderate persistent asthma. Asthma is considered moderate
      persistent if without treatment any of the following are true:

      •   Symptoms occur daily. Inhaled short-acting asthma
          medication is used every day.

      •   Symptoms interfere with daily activities.

                                        19
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 20 of 25 PageID #: 1215




      •   Nighttime symptoms occur more than 1 time a week, but do not
          happen every day.

      •   Lung function tests are abnormal (more than 60% to less than
          80% of the expected value), and PEF [peak expiratory flow] varies
          more than 30% from morning to afternoon.

      Severe persistent asthma. Asthma is considered severe persistent if
      without treatment any of the following are true:

      •      Symptoms:
             ◾    Occur throughout each day.
             ◾    Severely limit daily physical activities.

      •      Nighttime symptoms occur often, sometimes every night.

      •      Lung function tests are abnormal (60% or less of expected
             value), and PEF varies more than 30% from morning to
             afternoon.

https://www.uofmhealth.org/health-library/hw161158 (bold omitted;

last visited Oct. 29, 2020). Mr. Eck is prescribed an albuterol inhaler for

his asthma, but his doctor has directed him not to use it daily. (Docket

80 at p. 1). However, Mr. Eck’s asthma may be more severe than his

current prescription suggests. Medical records from October 2019

indicate Mr. Eck’s asthma is triggered by “smoke, dust, [and] pollen” and

that he was using his inhaler “2 puffs 2-3 times per day depending on

the time of year,” although at times he “goes a month or so without using

any doses.” Id. at p. 232. In April 2020, Mr. Eck requested “an inhaler

‘more than every 90 days,’ ” as his prescription currently provides for,

but medical staff advised him that “the next step up would be adding a

steroid inhaler,” which would require Mr. Eck to be transferred. Id. at

                                        20
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 21 of 25 PageID #: 1216




p. 62. Because Mr. Eck did not want to be transferred at the time, he

was not prescribed the steroid inhaler. Id.

      From a careful review of his extensive medical records detailing

these conditions, among others he faces, the court finds Mr. Eck’s major

health issues and risk factors are chronic. That is, his conditions will

only persist and likely worsen over time. During the COVID-19

pandemic, Mr. Eck’s conditions significantly diminish his ability to

provide self-care within the environment of a correctional facility, putting

him at risk of severe illness—and even death—should he contract the

virus. As mentioned earlier in this order, the government acknowledges

this fact. See supra at p. 13. The court finds Mr. Eck’s chronic and

severe medical conditions make him especially vulnerable to COVID-19,

even compared to other individuals incarcerated at FCI Mendota or

another BOP facility. Against these findings, the court must consider if

compassionate release comports with the § 3553(a) factors.

      In Mr. Eck’s case, the “nature and circumstances of the offense”—

conspiracy to distribute a controlled substance, methamphetamine—is serious.

21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) and 846. “[T]he history and characteristics

of the defendant,” requires the court to consider the defendant as a whole

person. Koon v. United States, 518 U.S. 81, 113 (1996). Mr. Eck has a

number of offenses prior to this case, several that are minor traffic violations

and others which are more serious, including violation of a protective order,

                                        21
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 22 of 25 PageID #: 1217




battery and domestic battery, all three having occurred in or before 2012. (PSR

¶¶ 30-46). While awaiting sentencing in this case, Mr. Eck demonstrated a

commitment to addressing his substance use issues underlying his criminal

behavior that led to this case by seeking treatment at a rehabilitation center in

Arizona. Id. ¶¶ 15 & 64. He has expressed his belief that “treatment should be

a continual part of his life.” Id. ¶ 64. Mr. Eck has no disciplinary violations

while in prison, and he has taken a wide variety of continuing education

courses while incarcerated. (Dockets 80 at pp. 316-17; 92 at p. 7).

      In the court’s view the sentence imposed in Mr. Eck’s case “reflect[ed] the

seriousness of the offense, . . . promote[d] respect for the law, . . . provide[d]

just punishment for the offense . . . [and] afford[ed] adequate deterrence to

[future] criminal conduct” by Mr. Eck. 18 U.S.C. §§ 3553(a)(2)(A) & (B). As of

this date, Mr. Eck has served about 40.8 percent of his sentence. See supra

p. 3. Considering the defendant’s serious health condition, his initiative to

seek rehabilitative treatment for his substance use issues while awaiting

sentencing in this case, and his satisfactory behavior while incarcerated, as

well as the supervised release special conditions imposed at sentencing,

additional incarceration is not necessary “to protect the public from further

crimes of the defendant.” Id. § 3553(a)(2)(C). Mr. Eck’s obligation to comply

with the terms of supervised release would best “provide the defendant with . . .

correctional treatment in the most effective manner.” Id. § 3553(a)(2)(D).



                                         22
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 23 of 25 PageID #: 1218




      Incarceration is not the only “kind[] of sentence[] available.” Id.

§ 3553(a)(3). A noncustodial sentence will limit Mr. Eck’s liberty interests

through supervised release and he will face harsh consequences if he violates

the special conditions activated upon his release from BOP custody. United

States v. Gall, 374 F. Supp. 2d 758, 763 (S.D. Iowa 2005), rev’d, 446 F.3d 884

(8th Cir. 2006), rev’d, 552 U.S. 38 (2007). Those special conditions promote

respect for the law, protect the public and do not constitute any approval of Mr.

Eck’s past criminal conduct. Id.

      At this juncture, use of the First Step Act will not create “unwarranted

sentence disparities among defendants with similar records who have been

found guilty of similar conduct.” Id. § 3553(a)(6). The court finds

compassionate release is appropriate and Mr. Eck will not pose a danger to the

public.

      The court does not have authority to modify the defendant’s sentence to

home confinement. United States v. Amarrah, Case No. 17-20464, 2020 WL

2220008, at *8 (E.D. Mich. May 7, 2020). The court does, however, retain the

authority to reduce Mr. Eck’s sentence to time served. Following his release

from custody, Mr. Eck will remain on supervised release for four years, subject

to the mandatory and standard conditions and the special conditions of

supervised release imposed in the original sentence. (Docket 65 at pp. 4-5).




                                        23
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 24 of 25 PageID #: 1219




       Arrangements are in place to transfer supervision to the District of

Colorado so Mr. Eck can commence his period of supervised release in that

district.

                                     ORDER

       Good cause having been proven, it is

       ORDERED that defendant’s motion for compassionate release (Docket

78) is granted.

       IT IS FURTHER ORDERD that the defendant’s sentence of imprisonment

is reduced to time served.

       IT IS FURTHER ORDERED that upon his release, Mr. Eck shall reside

with his mother at her home in Johnstown, Colorado.

       IT IS FURTHER ORDERED that within 72 hours of release from the

custody of the BOP Mr. Eck must report, by telephone, 303-844-5424 or 800-

616-4385, to the United States Probation and Pretrial Services Office for the

District of Colorado in the Byron Rogers United States Courthouse, 1929 Stout

Street, Suite C-120, Denver, CO 80294-0005.

       IT IS FURTHER ORDERED that Mr. Eck shall remain on supervised

release for four years, subject to the mandatory, standard and special

conditions of supervision imposed in the original sentence of July 2, 2019.

(Docket 65 at pp. 3-5).

       IT IS FURTHER ORDERED that the United States Probation Office shall

prepare an amended judgment consistent with this order.

                                        24
Case 5:18-cr-50058-JLV Document 93 Filed 12/16/20 Page 25 of 25 PageID #: 1220




      IT IS FURTHER ORDERED that the Clerk of Court shall deliver a copy of

this order to the United States Probation Office and the United States Marshals

Service.

      Dated December 16, 2020.

                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                      25
